Citation Nr: 1632942	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-28 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right hand injury.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities.

6.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for bilateral shin splints.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had over four years and four months of active duty service including from May 1980 to December 1980, October 2001 to October 2002, and from May 2003 to September 2003.  She also had more than 19 years of additional reserve service prior to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of evidence provided at her hearing.

The issues of entitlement to service connection for cervical and lumbar spine disabilities, neurological disorders of the upper and lower extremities, a right knee disability, and bilateral shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

At her hearing in October 2015, prior to the promulgation of a decision in the appeal, the appellant stated that she wished to withdraw her appeal as to the issues of entitlement to service connection for sleep apnea and for a right hand injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for a right hand injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  At her hearing in October 2015, prior to the promulgation of a decision in the appeal, the appellant stated that she wished to withdraw her appeal as to the issues of entitlement to service connection for sleep apnea and a right hand injury.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.


ORDER

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to service connection for a right hand injury is dismissed.


REMAND

Service treatment records show the Veteran was treated for shin splints in June 1980, for right knee trauma in December 1983, and that an April 2003 report noted a history of back injury and carpal tunnel syndrome without comment as to any specific injury.  A June 2010 VA examiner noted electromyography and nerve conduction studies were negative with no evidence of cervical radiculopathy or peripheral neuropathy.  The Veteran's manifest symptoms at that time were found to have been less likely caused by or a result of carpal tunnel syndrome in October 2002.  The examiner also provided diagnoses of right knee dislocated patella with residual strain and recurrent shin splints, but in an addendum noted an X-ray study should have stated that there was no evidence of acute fracture or dislocation.  

Also of record is a January 2016 private medical statement noting the Veteran had chronic paresthesias in the hands and feet associated with chronic neck pain, carpal tunnel syndrome, and chronic recurring dislocation of the right patella due to injuries during service.  No additional rationale for the opinions was provided.  Private treatment records dated in May 2006, however, noted the Veteran reported the onset of numbness in 2002 after she started taking Wellbutrin and that she had developed right neck pain with foot numbness after taking an antidepressant becoming encephalopathic and falling into a tree in March 2005.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the conflicting medical opinion, and presence of some inconsistencies in the medical history, an additional opinion should be obtained.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  On completion of the appropriate medical release, additional records from D.L.C., M.D., should be obtained as well.

2.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) she has cervical spine, lumbar spine, upper and lower extremity, right knee, or bilateral shin splint disorders that that were incurred or aggravated as a result of service.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided, to include the January 2016 private medical opinion.  Consideration must be given to the Veteran's lay history.  All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


